Citation Nr: 0803156	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-36 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
thoracolumbar spine disorder. 

2.  Entitlement to a rating in excess of 10 percent for a 
cervical spine disorder. 

3.  Entitlement to a rating in excess of 10 percent for 
subdural hematoma, status post left temporal craniotomy. 

4.  Entitlement to a rating in excess of 10 percent for 
posttraumatic migraine headaches. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1979 to March 1989.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision by the San Diego Regional Office (RO) of the 
Department of Veterans Affairs (VA) and a September 2005 
rating decision by the Waco RO.  During the course of the 
appeal, the veteran's claims file has been transferred to the 
jurisdiction of the Waco RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to all of the issues on appeal, there is nothing 
in the record that satisfies the notification requirements of 
the VCAA and the implementing regulations.  A June 2003 
letter from the RO is inadequate for the purpose of providing 
VCAA notice for the increased rating claims because it did 
not address the claims seeking an increased rating for a 
cervical spine disorder, thoracolumbar spine disorder, 
posttraumatic migraine headaches, and subdural hematoma, 
status post left temporal craniotomy.  Therefore, it should 
be ensured that the appellant has been provided proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for each 
of the claims on appeal.

In a May 2007 statement, the veteran's representative stated 
that the veteran's spine and back conditions, as well as his 
headaches have all increased in severity since his last VA 
examination in 2005.  As more than two years have passed an 
increase in severity of his service-connected conditions is 
plausible.  Therefore, a more contemporaneous VA 
examination(s) is/are indicated.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the veteran a 
letter providing the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) for each of his claims on appeal, 
to include notification that he should 
submit any pertinent evidence in his 
possession.  The RO/AMC should also 
provide the veteran notice regarding the 
effective dates of awards and the degree 
of disability in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2. The RO should undertake appropriate 
development to obtain any pertinent 
evidence the veteran identifies pursuant 
to the notice above.

3.  The RO/AMC should ask the veteran to 
identify all private health care and VA 
providers that treated him for cervical 
and thoracolumbar spine disorders, 
subdural hematoma, and posttraumatic 
migraine headaches since May 2002.  The 
veteran should also be asked to provide 
authorizations for release for all records 
of such treatment or evaluation.  The 
RO/AMC should obtain complete records of 
all such treatment and evaluations from 
all sources identified by the veteran.

4.  The veteran should then be afforded a 
VA orthopedic to determine the current 
severity of his service-connected 
thoracolumbar and cervical spine 
disorders.  Any indicated tests or studies 
should be completed.  The veteran's claims 
folder must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should be provided copies of both 
the previous and the revised criteria for 
rating limitation of motion of the 
thoracolumbar and cervical spine, 
lumbosacral strain, and intervertebral 
disc syndrome and examination findings 
must be sufficiently detailed to allow for 
evaluation under both the old and the new 
rating criteria.  Any necessary tests or 
studies should be performed.  The examiner 
should describe all symptoms (nature, 
severity, and associated impairment of 
function) of the cervical and 
thoracolumbar spine disorders; report all 
ranges of thoracolumbar and cervical spine 
motion, along with an opinion as to the 
extent of any additional functional loss 
(in degrees if possible) due to pain, 
weakness, fatigue and incoordination or 
during flare-ups; indicate whether or not 
there is ankylosis (and if so, whether 
favorable or unfavorable); and ascertain 
whether there have been any associated 
incapacitating episodes (bed rest 
prescribed by a physician and treatment by 
a physician), and if so, their duration 
and frequency.  The examiner should 
explain the rationale for all opinions 
given.

5.  Thereafter, the veteran should be 
afforded an examination by a physician 
with appropriate expertise to determine 
the current degree of severity of his 
service-connected post-traumatic migraine 
headaches.  The claims folder must be made 
available to and reviewed by the examiner, 
and any indicated studies should be 
performed.  The examiner should determine 
the nature, frequency and severity of the 
veteran's headaches, and specifically 
address the frequency of any prostrating 
attacks.  The examiner should also provide 
an opinion concerning the impact of this 
disability on the veteran's ability to 
work, to include whether the disability is 
productive of severe economic 
inadaptability.  The examiner must explain 
the rationale for all opinions expressed.

6.  The RO/AMC should then readjudicate 
the claims in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and representative must be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

